Mathews, J.
delivered the opinion of the court. This is an appeal from the decision of the court below, whereby the usual order, in cases of the surrender of property, by an insolvent debtor, for staying proceedings against the applicant, was rescinded and set aside: whereon he appealed.
It appears from the record and statement of facts, agreed upon by the counsel of the parties, that the appellant filed his petition, in the ordinary form, praying for a meeting of his creditors, but that on account of some real or supposed irregularity in the proceedings, at the time appoint*698ed for the meeting, no surrender was made by the debtor. Sometime after, a supplemental petition was filed by him, praying for another meeting of his creditors, within the usual delay, at which he did not attend, either in person or by attorney; and no cession of goods was tendered before the notary.
Duncan for the plaintiff. Porter for the defendants.
Under these circumstances of the case the correctness of the decision of the district court cannot be doubted. Although creditors cannot refuse a surrender, made according to the forms of law, unless incase of fraud on the part of the debtor, yet, the rule can only apply in cases where a cession of goods has been regularly tendered to them, after they have been called together, at the instance of the debtor.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district Court be affirmed with costs.